MITCHELL, Judge,
dissenting.
Judge William S. Russell has prepared an excellent opinion in this case, concurred in by Judge W. Wayne Oliver, reversing the judgment and ordering a new trial.
I am unable to agree that the judgment should be reversed. Therefore I respectfully dissent.
I agree that error was committed in that the Trial Judge allowed the District Attorney to indulge in prejudicial argument to the jury. It was also error for the Trial Judge to allow the members of the jury to take with them into the jury room for examination out of the presence of the Court, counsel and the defendants, certain of the exhibits filed in the evidence.
There was, in my opinion, abundant evidence of the guilt of the defendants. I am of the opinion that the material shown to have been possessed and sold by the defendants was obscene within the meaning of the statutes.
I would hold that the errors committed in the trial did not affect the result and that they can be treated as harmless under T.C.A. 27-117.
I would affirm the judgment on one single charge of possessing obscene material for the purpose of sale.